

116 HR 6770 IH: Mobility Options, Resiliency, and Efficiency (MORE) through TDM Act
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6770IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Lipinski (for himself, Mr. Cohen, and Ms. DeLauro) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to encourage and promote the safe and efficient management, operation, and development of surface transportation systems, and for other purposes.1.Short title(a)Short titleThis Act may be cited as the Mobility Options, Resiliency, and Efficiency (MORE) through TDM Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Title I—ADOPTING THE NATIONAL PLANS TO SECTION 134Sec. 1001. Policy.Sec. 1002. Definitions.Sec. 1003. Requirements.Sec. 1004. Planning.Title II—ADOPTING THE STATE PLANS TO SECTION 135Sec. 2001. Requirements.Sec. 2002. Planning.Sec. 2003. Relationship to long-range plan.Title III—APPROPRIATIONS AND GRANT PROGRAMSSec. 3001. Authorizations of appropriations.Sec. 3002. Grants.Title IV—NATIONAL AND STATE ADVISORY COMMITTEES ON TRANSPORTATION DEMAND MANAGEMENTSec. 4001. National and State advisory committees on transportation demand management.IADOPTING THE NATIONAL PLANS TO SECTION 1341001.PolicySection 134(a)(1) of title 23, United States Code, is amended to read as follows:(1)to encourage and promote the safe and efficient management, operation, and development of surface transportation systems and support transportation demand management expectations and goals that will serve the mobility needs of the people and freight, foster economic growth and development within and between States and urbanized areas, and to take into consideration resiliency needs while minimizing transportation related fuel consumption, congestion, and air pollution through metropolitan and statewide transportation planning processes in this chapter; and.1002.DefinitionsSection 134(b) of title 23, United States Code, is amended by inserting after paragraph (7) the following:(8)Transportation demand management; tdmThe terms Transportation Demand Management and TDM mean the use of strategies to inform and encourage travelers to maximize the efficiency of a transportation system leading to improved mobility, reduced congestion, and lower vehicle emissions.(9)Transportation demand management strategiesThe term Transportation Demand Management Strategies means the use of planning, programs, policy, marketing, communications, incentives, pricing, and technology to shift travel mode, routes used, departure times, number of trips, and location and design work space or public attractions..1003.RequirementsSection 134(c) of title 23, United States Code, is amended—(1)by striking paragraph (2) and inserting the following:(2)ContentsThe plans and TIPs for each metropolitan area shall provide for the development and integrated management, including transportation demand management, and operation of transportation systems and facilities (including accessible pedestrian walkways, bicycle transportation facilities, and intermodal facilities that support intercity transportation and reduce the need of single-occupancy vehicles and intercity bus facilities and commuter vanpool providers) that will function as an intermodal transportation system for the metropolitan planning area and as an integral part of an intermodal transportation system for the State and the United States.; and(2)by striking paragraph (3) and inserting the following:(3)Process of developmentThe process for developing the plans and TIPs shall provide for consideration of all modes of transportation and transportation demand management and shall be continuing, cooperative, and comprehensive to the degree appropriate, based on the complexity of the transportation problems to be addressed..1004.PlanningSection 134(h) of title 23, United States Code, is amended—(1)in paragraph (1)—(A)by striking and at the end of subparagraph (I);(B)by striking the period at the end of subparagraph (J) and inserting a semicolon; and(C)by adding at the end, the following:(K)summarize the issues, problems, barriers and existing policies and programs of transportation demand management;(L)incentivize lower-cost options for transportation systems, including transportation demand management;(M)identify strategies which provide multimodal choices to single-occupancy vehicle travel on the road; and(N)mitigate congestion-related issues and identify alternative transportation routes and options during times of severe weather storms declared local, State, and Federal state of emergencies.; and(2)in paragraph (2)(B), by inserting after clause (ii) the following:(iii)Transportation demand management targetsEach Metropolitan planning organization that is considered to be in nonattainment or maintenance areas for at least one National Ambient Air Quality Standard as defined the Clean Air Act shall establish demand management targets that address the objectives, issues, and goals of transportation demand management described in subsection (b), where applicable, to use in tracking progress toward attainment of such critical outcomes for the region of the metropolitan planning organization..IIADOPTING THE STATE PLANS TO SECTION 1352001.RequirementsSection 135(a)(2) of title 23, United States Code, is amended to read as follows:(2)ContentsThe statewide transportation plan and the transportation improvement program developed for each State shall provide for transportation demand management issues, objectives development, and integrated management and operation of transportation systems and facilities (including accessible pedestrian walkways, bicycle transportation facilities, and intermodal facilities that support intercity transportation, including intercity buses and intercity bus facilities and commuter van pool providers) that will function as an intermodal transportation system and reduce the need of single occupancy vehicles for the State and an integral part of an intermodal transportation system for the United States..2002.PlanningSection 135(d)(1) of title 23, United States Code, is amended—(1)by striking and at the end of subparagraph (I);(2)by striking the period at the end of subparagraph (J) and inserting a semicolon; and(3)by adding at the end the following: (K)resolve issues, problems, and barriers of transportation demand management;(L)guide transportation investment decisions including transportation demand management policies, strategies, and performance measures of the State;(M)enhance private-sector involvement in providing multimodal and multioccupancy transportation programs and services that promote environmental goals and increase economic activity; and(N)improve facilities with mobility issues within the State, and a description of the strategies the State is employing to address them, considering the objectives of transportation demand management..2003.Relationship to long-range planSection 135(f)(1) of title 23, United States Code, is amended to read as follows:(1)DevelopmentEach State shall develop a long-range statewide transportation plan, with a minimum 20-year forecast period for all areas of the State, that provides for the development and implementation of the intermodal transportation system and supports the objectives of transportation demand management of the State..IIIAPPROPRIATIONS AND GRANT PROGRAMS3001.Authorizations of appropriations(a)AmendmentChapter 1 of title 23, United States Code, is amended by inserting after section 170 the following:171.Transportation demand management implementation programThe Secretary of Transportation shall establish program to encourage and assist the development and funding of Transportation Demand Management related projects in accordance with this section and to further direct Federal resources, as authorized in this section, towards implementation of Transportation Demand Management objectives described in section 134(b)..(b)In generalThe following sums are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): $100,000,000 for each of fiscal years 2020 through 2024, to carry out section 171 of title 23, United States Code.(c)Division of funds among statesThe Secretary shall distribute the funds authorized in subsection (b) to the 50 States and the District of Columbia in accordance with the formula described in subsection (d).(d)Calculation of State amountsFor each of fiscal years 2020 through 2024, funds shall be distributed to each State and the District of Columbia in a formula that mirrors the allocation/apportionment percentage each State or the District of Columbia receives under section 104(c) of title 23, United States Code.(e)Use of funds(1)In generalStates shall distribute funds authorized under the TDM Implementation Program in the form of competitive grants to eligible entities to support the implementation of projects and programs identified within a State adopted Transportation Demand Management plans to support the movement of people and resulting in reduced congestion, environmental benefits, and support economic activity.(2)Eligible projectsFunds apportioned to the State under this section for the TDM Implementation program may be obligated to carry out one or more of the following:(A)Technologies designed to inform and promote the use of non-single occupancy vehicles.(B)Technologies designed to inform and promote alternative trip mode options that improve and/or assist the movement of people.(C)Marketing and promotional efforts to promote mode choice and reduce the environmental impacts of commuter movement.(D)Real-time traffic and multimodal transportation information systems that aim to influence travel decisions and behavior.(E)Work zone management and information systems that aim to shift travel modes during construction.(F)Support the development of plans that enhance disaster preparedness and mitigate congestion along major travel routes during times of emergency, natural disasters, and severe construction.(G)Enhancement of the resiliency of critical infrastructure, including infrastructure that supports in times of national or regional emergencies.(H)Any other surface transportation project to improve the flow of people and goods within the existing national highway infrastructure network.(3)Eligible entitiesStates are authorized to award competitive grant funds, as identified in this section, to the following organizations or entities:(A)Transportation Demand Management product and service providers, and related Transportation Demand Management associations.(B)Transportation Management Associations and Transportation Management Organizations.(C)Metropolitan Organizations.(D)Regional Planning Organizations.(E)Public transportation Agencies.(F)Local governments.(f)DefinitionsFor purposes of this section, the terms Transportation Management Associations or TMAs and Transportation Management Organizations or (TMOs) mean associations, organizations, or cooperatives that provide transportation services and education to businesses, property owners, residents, and employees in a defined geographic area, combining their efforts to expand transportation options and reduce program costs. TMAs and TMOs are not-for-profit collaborations of private and public sector entities working together toward common goals, such as congestion mitigation, transportation services, and pollution reduction.(g)Conforming amendmentThe table of sections for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 170 the following:171. Transportation demand management implementation program..3002.Grants(a)AuthorizationThe Secretary shall make grants under this section to eligible nonprofit institutions of higher education to establish and operate a university transportation center for research and development related to Transportation Demand Management and Transportation Demand Management Strategies.(b)Authorized fundsThe Secretary may distribute $3,000,000 for the creation of a University Transportation Center dedicated towards the advancement of transportation demand management, the understanding of behavior in mobility decisions, and the development of mobility as a service applications.(c)Eligible use of fundsThe funds authorized in this section shall be used for the establishment of university transportation dedicated towards the research and development of transportation demand management and transportation demand management strategies. Funds may be used for the research of TDM related topics, as defined under section 1002.(d)Eligible applicantsTo receive a grant under this section, applicants must be in accordance with requirements outlined in title 49, United States Code.(e)Competitive selection processTo receive a grant under this section—(1)a consortium of nonprofit institutions of higher education shall submit to the Secretary an application that is in such form and contains such information as the Secretary may require; and(2)the awardee must follow and be in accordance with the process as described in section 5505(b) of title 49, United States Code.IVNATIONAL AND STATE ADVISORY COMMITTEES ON TRANSPORTATION DEMAND MANAGEMENT4001.National and State advisory committees on transportation demand management(a)AmendmentChapter 1 of title 23, United States Code, is amended by inserting after section 171 the following:172.National and State advisory committees on transportation demand management(a)Establishment of national advisory committee of transportation demand management(1)In generalThe Administrator of Federal Highways Administration shall establish a National Advisory Committee for Transportation Demand Management in accordance with this section to strategically direct Federal resources and policies toward implementation of Transportation Demand Management objectives described in section 134(b).(2)Committee membershipThe National Advisory Committee of Transportation Demand Management shall include no fewer than 11 representatives chosen from—(A)the transportation industry, product and service providers, and related Transportation Demand Management associations;(B)large corporations, large nonprofits, and universities who need to move large numbers of students and employees;(C)organizations representing commuters;(D)State Transportation Demand Management workforce;(E)State departments of transportation;(F)public transportation entities;(G)regional and metropolitan planning organizations; and(H)local governments.(3)Transportation demand management conditions and performance reportsNot later than 2 years after the date of enactment of this section, and every 5 years thereafter, the Administrator shall prepare and submit to Congress a report that describes the conditions and performance of the National Transportation Demand Management Program in the United States.(b)Establishment of state advisory committees on transportation demand management(1)In generalEach State shall develop advisory committees focused on the development and furthering of the principles of transportation demand management within their respective jurisdiction.(2)PurposeThe State Transportation Demand Management Advisory Committees shall serve as a body of transportation demand management experts from within a State that will draft and approve State Transportation Demand Management plans.(3)SubmissionApproved State Transportation Demand Management plans shall be submitted to the Administrator of the Federal Highways Administration before a State is eligible to receive funds authorized under section 104(b).(4)RoleThe State Transportation Demand Management Advisory Committees shall—(A)advise the State on transportation demand management-related priorities, issues, projects, and funding needs;(B)serve as a forum for discussion for State transportation decisions affecting the movement of people;(C)communicate and coordinate regional priorities with other organizations;(D)promote the sharing of information between the private and public sectors on efficiency of transportation infrastructure systems and transportation demand management best practices;(E)facilitate coordination and collaboration between public and private organizations; and(F)participate in the development of the transportation demand management plan of the State and region.(5)Membership(A)In generalA State Transportation Demand Management Advisory Committee shall consist of representatives from a cross-section of public and private sector transportation stakeholders.(B)RepresentativesA State Advisory Committee shall consist of not fewer than 11 eligible representatives.(C)Eligible appointeesEligible State Advisory Committee appointees includes representatives from—(i)transportation product and service providers;(ii)large nonprofits and universities who need to move large numbers of students and employees;(iii)large corporations who need to move large numbers of employees;(iv)transportation demand management-related associations;(v)organizations representing commuters;(vi)regional and metropolitan planning organizations;(vii)the transportation department of the State;(viii)public transportation entities;(ix)association representing commuters; and(x)local governments.(6)Appointment of advisory committeeThe head of the department of transportation for a State shall have the power to appoint the members of the applicable State Transportation Demand Management Advisory Committee..(b)Conforming amendmentThe table of sections for chapter 1 of title 23, United States Code, is further amended by inserting after the item relating to section 171 the following:172. National and State advisory committees on transportation demand management..